***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   SOLOMON MAYE v. DEVONNE CANADY ET AL.
                 (AC 44860)
                        Moll, Suarez and Seeley, Js.

                                  Syllabus

The plaintiff tenant sought to recover possession of certain premises and
    personal property following the allegedly unlawful entry and detainer
    by the defendant landlords, a boxing club and its executive director, C,
    in violation of the applicable statute (§ 47a-43). The plaintiff provided
    boxing classes at the boxing club and used its premises for his own
    training services as well. While a summary process action was pending
    against him, the plaintiff commenced the present action, alleging, inter
    alia, that C had prevented him from occupying or accessing the premises
    since August, 2020, and that he had personal property that either had
    not been returned to him or had sustained water damage. Following a
    show cause hearing, the trial court determined that the plaintiff had
    satisfied his burden of proving that C had violated § 47a-43 and ordered,
    inter alia, that the plaintiff was to be restored to the premises and that
    any items of personal property detained by C were to be returned to
    the plaintiff. In addition, the court continued the matter for a hearing
    regarding the return of the plaintiff’s personal property and any damages
    claimed by him. Thereafter, the plaintiff filed a declaration of damages.
    At the first damages hearing, the plaintiff testified that he had incurred
    costs from two truck rentals and the rental of a storage space where
    he transported and stored his boxing equipment after he had retrieved
    it from the premises. Statements for the rentals, which were admitted
    as full exhibits, indicated that the plaintiff paid a total of $290.97 for
    the two truck rentals, not including the cost for damage sustained to
    one of the trucks while it was in the plaintiff’s possession and accrued
    a total of $975.55 in storage fees from December, 2020, to April, 2021.
    The statements also indicated that, although the plaintiff incurred a
    $170.11 monthly rental fees and taxes charge in November, 2020, that
    charge was waived. At a second damages hearing, a witness for the
    defendant testified that, in October and November, 2020, the plaintiff
    provided youth boxing services at the witness’ youth center and that
    the plaintiff paid her $550 during that time. Following the hearing, the
    trial court rendered judgment in favor of the plaintiff in the amount of
    $10,286.63, plus costs. On C’s appeal to this court, held:
1. This court declined to review C’s claim that the trial court improperly
    found that the plaintiff and C had a landlord-tenant relationship, C having
    failed to provide this court with an adequate record; C provided this
    court with only a partial transcript of the show cause hearing, consisting
    of only the plaintiff’s testimony, and, in the absence of the complete
    transcript, this court could not resolve C’s claim without resorting to
    speculation, which it declined to do.
2. The trial court erred in part in its calculation of the plaintiff’s damages
    award: although that court’s awards of $5700 for the plaintiff’s water
    damaged boxing equipment and $2600 for additional property loss, which
    corresponded to the cost of a new boxing ring, were supported by
    sufficient evidence and, therefore, were not clearly erroneous, its award
    of $1986.63 for the plaintiff’s moving expenses was clearly erroneous,
    as there was no evidence in the record to support the court’s inclusion
    of an extra monthly rental fees and taxes charge because, although the
    plaintiff incurred a $170.11 monthly rental fees and taxes charge in
    November, 2020, that charge was waived, and, therefore, he had no
    obligation to pay it; accordingly, the judgment was reversed as to the
    award of damages, and the case was remanded with direction to reduce
    the damages award by $170.11.
            Argued May 17—officially released August 16, 2022

                             Procedural History

  Action to recover possession of certain premises and
personal property following the allegedly unlawful
entry and detainer by the defendants, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Haven, Housing Session, and tried to the
court, Baio, J.; judgment for the plaintiff; thereafter,
following a hearing in damages, the court, Baio, J.,
awarded the plaintiff certain damages, and the defen-
dants appealed to this court; subsequently, this court
dismissed the appeal as to the defendant EIR Boxing
Club; thereafter, the court, Baio, J., issued an articula-
tion of its decision. Reversed in part; judgment
directed.
  Devonne Canady, self-represented, the appellant
(named defendant).
                         Opinion

   MOLL, J. The self-represented defendant, Devonne
Canady,1 appeals from the judgment of the trial court
rendered in favor of the self-represented plaintiff, Solo-
mon Maye, on his claim of entry and detainer.2 On
appeal, we discern the defendant’s claims to be that
the trial court erred in finding that (1) there was a
landlord-tenant relationship between the plaintiff and
the defendant and (2) the plaintiff’s damages resulting
from the defendant’s entry and detainer amount to
$10,286.63. We conclude that the record is inadequate
for our review as to the defendant’s first claim, and,
therefore, we decline to review it. As to the defendant’s
second claim, we conclude that the court improperly
awarded a portion of the plaintiff’s damages concerning
moving expenses. Accordingly, we reverse the judg-
ment of the trial court only as to the award of damages.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. For a period of
years, the plaintiff provided boxing training classes at
EIR Boxing Club (EIR),3 located in New Haven (prem-
ises), and also used the premises for his own training
services. In August, 2020, the plaintiff was served with
a notice to quit the premises predicated on the following
grounds: nonpayment of rent, right or privilege to
occupy has terminated, and lapse of time. In October,
2020, EIR commenced a summary process action
against the plaintiff and three nonappearing entities
ostensibly related to the plaintiff, seeking immediate
possession of the premises. See EIR Urban Youth Box-
ing, Inc. v. Maye, Superior Court, judicial district of
New Haven, Housing Session, Docket No. CV-20-
6012892-S.
   On December 15, 2020, while the summary process
action was pending,4 the plaintiff commenced the pres-
ent entry and detainer action against the defendant and
EIR. In his verified complaint, the plaintiff alleged that
the defendant had prevented him from occupying the
premises since August 20, 2020. The plaintiff further
alleged that several items of his personal property had
been removed, damaged, or taken. In addition, the plain-
tiff alleged that the premises had been flooded with
water, which caused damage to his personal property.
  On January 28, 2021, the trial court, Baio, J., held a
show cause hearing in the present action. On March 2,
2021, the court issued a decision determining that the
plaintiff had satisfied his burden in proving that the
defendant had violated the entry and detainer statute,
General Statutes § 47a-43.5 The court found in relevant
part: ‘‘Extensive testimony was offered regarding the
history of the relationship between the parties. The
evidence presented demonstrates that the parties had
an agreement that spanned a period of years. That
arrangement, which may have evolved and changed
over the years, had at its core, the agreement that the
plaintiff would provide training classes for the defen-
dant and the plaintiff would be permitted use of the
[premises] for his own training services. The evidence
demonstrates that the defendant’s rental payments
made, were over time altered into essentially a barter
arrangement of work in lieu of the rent.
   ‘‘From the evidence, the court finds that the defen-
dant provided notice to the plaintiff that he was to
vacate the premises and no longer conduct any classes
at the [premises]. This is undisputed. This action stems
from that notice provided to the plaintiff, admittedly,
requiring him to vacate immediately and disallowing
him access to the premises effective immediately upon
delivery of the notice at issue. The defendant disputes
that there was a landlord-tenant relationship with the
plaintiff. The facts presented establish that there was
[a landlord-tenant relationship].’’
   In regard to damages, the plaintiff claimed that he
had personal property that either had not been returned
to him by the defendant or had sustained water damage
during the time that he was prohibited from accessing
the premises. The court determined that the plaintiff
had not submitted sufficient evidence upon which the
court could make a finding as to economic damages
stemming from the defendant’s entry and detainer. Nev-
ertheless, because the plaintiff had demonstrated that
he had ‘‘sustained ‘inconvenience and disruption of his
usual activities due to the objection of his property
from the premises,’ ’’ the court concluded that awarding
no damages to the plaintiff would be improper. Accord-
ingly, the court ordered that (1) the plaintiff was to be
restored to the premises, (2) any items of personal
property detained by the defendant were to be returned
to the plaintiff, (3) the matter would be continued for
a report to the court and a hearing regarding the return
of the plaintiff’s personal property and any damages
claimed by him, and (4) the plaintiff was to be awarded
costs.
   On July 12, 2021, after two days of hearings on the
issue of damages, the court rendered judgment in the
plaintiff’s favor in the amount of $10,286.63, plus costs.
This appeal followed. Additional facts will be set forth
as necessary.
    At the outset, we note that both of the defendant’s
claims challenge the factual findings made by the court.
‘‘It is well established that [o]ur review of questions
of fact is limited to the determination of whether the
findings were clearly erroneous.’’ (Internal quotation
marks omitted.) Hunting v. Chambers, 99 Conn. App.
664, 669, 916 A.2d 56, cert. denied, 283 Conn. 901, 926
A.2d 669 (2007). ‘‘A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed. . . . Because it is the trial court’s function
to weigh the evidence and determine credibility, we
give great deference to its findings. . . . In reviewing
factual findings, [w]e do not examine the record to
determine whether the [court] could have reached a
conclusion other than the one reached. . . . Instead,
we make every reasonable presumption . . . in favor
of the trial court’s ruling.’’ (Internal quotation marks
omitted.) United Concrete Products, Inc. v. NJR Con-
struction, LLC, 207 Conn. App. 551, 561–62, 263 A.3d
823 (2021).
                             I
  The defendant first claims that the trial court improp-
erly found that the plaintiff and the defendant had a
landlord-tenant relationship.6 We decline to address the
merits of this claim because the defendant has not pro-
vided this court with an adequate record.
   Practice Book § 61-10 (a) provides: ‘‘It is the responsi-
bility of the appellant to provide an adequate record
for review. The appellant shall determine whether the
entire record is complete, correct and otherwise per-
fected for presentation on appeal.’’ ‘‘The general pur-
pose of [the relevant] rules of practice . . . [requiring
the appellant to provide a sufficient record] is to ensure
that there is a trial court record that is adequate for an
informed appellate review of the various claims pre-
sented by the parties.’’ (Internal quotation marks omit-
ted.) Sitar v. Syferlock Technology Corp., 211 Conn.
App. 406, 415, 272 A.3d 730 (2022).
   In the present case, resolving the defendant’s claim
that the court improperly found that there was a land-
lord-tenant relationship between the plaintiff and the
defendant requires us to have the complete transcript
of the January 28, 2021 show cause hearing, in order
for us to evaluate properly all of the evidence presented
regarding the relationship between the plaintiff and the
defendant. The defendant provided this court with only
a partial transcript of that hearing, consisting of only
the plaintiff’s testimony. In the absence of the complete
transcript, we would have to resort to speculation to
resolve the defendant’s first claim under the appropriate
standard of review, which we decline to do. See Buehler
v. Buehler, 175 Conn. App. 375, 382, 167 A.3d 1108 (2017)
(this court declined to review appellate claim where
defendant failed to provide complete transcript of rele-
vant four day hearing). Accordingly, we decline to
review the defendant’s first claim.
                             II
   The defendant next claims that the trial court erred
in the calculation of the $10,286.63 in damages awarded
to the plaintiff. The defendant argues that, beyond the
plaintiff’s testimony, there is no evidence to support
the award of damages. For the reasons that follow, we
agree in part with the defendant’s claim.
    The following additional facts are relevant to our
disposition of the defendant’s claim. On March 22, 2021,
the plaintiff filed a declaration of damages. In total, the
plaintiff’s claim of damages amounted to $88,675, which
included, inter alia, (1) $4650 in moving expenses,
which encompassed the cost of U-Haul truck rentals,
storage fees, and rent, (2) $5700 in water damage to his
boxing equipment,7 (3) $17,100 in items or equipment
‘‘lost’’8 in storage, and (4) $2600 for the purchase of a
new boxing ring. In its calculation of damages, in addi-
tion to costs, the court awarded the plaintiff (1) $1986.63
for moving expenses, (2) $5700 for the water damaged
boxing equipment, and (3) $2600 for ‘‘additional prop-
erty loss.’’9
  ‘‘We recognize that [t]he trial judge has a broad legal
discretion and [the trial judge’s] action will not be dis-
turbed unless there is a clear abuse. . . . As a general
rule, the determination of damages involves a question
of fact that will not be overturned unless it is clearly
erroneous. . . . Thus, we give substantial deference to
the trial judge on the issue of damages.’’ (Citations
omitted; internal quotation marks omitted.) Reader v.
Cassarino, 51 Conn. App. 292, 297, 721 A.2d 911 (1998).
                             A
  We first address the defendant’s argument that the
court erred in awarding the plaintiff $1986.63 for moving
expenses. We conclude that there is no evidence to
support a portion of the court’s calculation of the mov-
ing expenses, and, thus, the damages award as to those
moving expenses is clearly erroneous.
   The following additional facts and procedural history
are relevant to our resolution of this argument. At the
first damages hearing, the plaintiff testified that he
incurred costs from two U-Haul truck rentals and the
rental of a U-Haul storage space, where he transported
and then stored his boxing equipment for at least six
months after he had retrieved his equipment from the
premises. Statements for the plaintiff’s U-Haul truck
rentals, which were admitted as full exhibits, indicate
that the plaintiff paid a total of $290.97 for the two truck
rentals, not including the cost for damage sustained to
one of the U-Haul trucks while it was in the plaintiff’s
possession.10 Additionally, U-Haul storage fee state-
ments, also admitted as full exhibits, indicate that the
plaintiff accrued a total of $975.55 in storage fees from
December, 2020, to April, 2021. The statements indicate
that, although the plaintiff incurred a $170.11 monthly
rental fees and taxes charge in November, 2020, that
charge was waived that same day because the plaintiff
was awarded one free month of service. The statements
do not reflect whether the plaintiff incurred any charges
prior to November, 2020, or after April, 2021.
  At the second damages hearing, a witness for the
defendant testified that, in October and November,
2020, after the entry and detainer, the plaintiff provided
youth boxing services at the witness’ youth center. The
witness testified that the plaintiff paid her $550 during
that time.
   On June 15, 2022, pursuant to Practice Book § 60-5,11
we ordered sua sponte the trial court to ‘‘articulate
how it arrived at the $1986.63 damages figure’’ for the
plaintiff’s moving expenses. On June 23, 2022, the court
issued an articulation stating that, in calculating the
moving expenses, it had reviewed all of the testimony
and exhibits in the record, citing in particular (1) the
U-Haul truck rental statements and U-Haul storage fee
statements, and (2) the testimony of the defendant’s
witness regarding the plaintiff’s $550 payment to her,
which the court found to be a rental payment. The court
further noted that the U-Haul storage fee statements
reflected ‘‘the monthly rental costs for storage so that
the [storage costs] could be calculated from the date
covered by the invoice forward.’’
   On the basis of our review of the record, we conclude
that the court improperly calculated the plaintiff’s mov-
ing expenses to include an extra $170.11 monthly rental
fees and taxes charge. The record indicates that the
court calculated the plaintiff’s moving expenses to be
$1986.63 by adding together (1) the $290.97 incurred
for the U-Haul truck rentals, (2) the $975.55 in storage
fees incurred between December, 2020, and April, 2021,
(3) an extra $170.11 monthly rental fees and taxes
charge, and (4) the $550 payment by the plaintiff to the
defendant’s witness. The statements regarding the U-
Haul truck rentals and storage space expenses, and the
testimony by the defendant’s witness regarding the $550
payment from the plaintiff, support the court’s calcula-
tion of damages awarded as to the plaintiff’s moving
expenses up to $1816.52. There is no evidence in the
record, however, that supports the court’s inclusion of
an extra $170.11 monthly rental fees and taxes charge
in its calculation of the moving expenses. Neither the
U-Haul storage fee statements nor any testimony in
the record reflect that the plaintiff incurred and was
obligated to pay a $170.11 monthly rental fees and taxes
charge either prior to December, 2020, or after April,
2021. As we explained earlier in this opinion, the U-
Haul storage fee statements indicate that the plaintiff
was charged $170.11 in rental fees and taxes in Novem-
ber, 2020; however, that charge was waived the same
day, such that the plaintiff had no obligation to pay it.
Therefore, we conclude that the court’s calculation of
damages as to the moving expenses was clearly errone-
ous insofar as the court included an extra $170.11
monthly rental fees and taxes charge in the award.
                            B
  Next, the defendant argues that the court erred in
awarding the plaintiff $5700 for his water damaged box-
ing equipment. In addition to arguing that the plaintiff’s
testimony as to the value of his water damaged boxing
equipment was unsupported by receipts or other evi-
dence of value, the defendant contends that the court
did not consider that the equipment was used when
calculating the damages award. We are not persuaded.
   The following additional facts are relevant to our
disposition of this argument. At the first damages hear-
ing, the plaintiff testified with respect to the value of his
water damaged boxing equipment. The plaintiff testified
specifically that his commercial television, boxing
gloves, treadmill, and protective gear sustained water
damage. The plaintiff also provided a photograph,
admitted as a full exhibit, of the treadmill that sustained
water damage. In addition, the plaintiff testified that,
because he owned donated equipment, he assessed the
value of the individual pieces of equipment that sus-
tained damage on the basis of Internet searches of the
same brands. The defendant acknowledges in her appel-
late brief that several pieces of the plaintiff’s boxing
equipment sustained water damage.
   ‘‘The law in Connecticut is well settled as to the
competency of the owner of property to testify as to
its value. . . . [T]he competence of a witness to testify
to the value of property may be established by demon-
strating that the witness owns the property in question.
. . . The rule establishing an owner’s competence to
testify reflects both the difficulty of producing other
witnesses having any knowledge upon which to base
an opinion especially where [a missing item is] never
recovered . . . and the common experience that an
owner is familiar with [his] property and knows what
it is worth. . . . It is difficult, however, to conceive of
an owner having an innate concept of value simply by
virtue of ownership. An owner must of necessity rely
on other sources for his knowledge of value. Thus [t]he
owner of an article, whether he is generally familiar
with such values or not, ought certainly to be allowed
to estimate its worth; the weight of his testimony (which
often would be trifling) may be left to the [fact finder];
and courts have usually made no objections to this
policy.’’ (Emphasis omitted; internal quotation marks
omitted.) Hunting v. Chambers, supra, 99 Conn.
App. 670–71.
   In short, the plaintiff was not required to produce
receipts of purchase to demonstrate the value of his
equipment, and it is immaterial that the plaintiff’s box-
ing equipment was used. Collectively, the plaintiff’s tes-
timony as to the value of the equipment, his declaration
of damages, his testimony about his Internet research,
and the photograph of the treadmill that the plaintiff
testified was water damaged support the court’s calcu-
lation of damages awarded as to the water damaged
boxing equipment. Therefore, we conclude that the court’s
calculation of damages as to the water damaged boxing
equipment was not clearly erroneous.
                                      C
   Finally, the defendant argues that the court erred in
awarding the plaintiff $2600 for the plaintiff’s ‘‘addi-
tional property loss,’’ which corresponds to the cost of a
new boxing ring claimed by the plaintiff. This argument
merits little discussion.
   The plaintiff testified to the value of the boxing ring,
which aligned with the amount that the plaintiff claimed
in his declaration of damages. He also provided photo-
graphs of the boxing ring valued at $2600, which were
part of a set of photographs admitted as a full exhibit.
As with the water damaged boxing equipment discussed
in part II B of this opinion, there was sufficient evidence
to support the court’s damages determination as to the
‘‘additional property loss.’’ Accordingly, the court’s
award of $2600 for ‘‘additional property loss’’ was not
clearly erroneous.
  In sum, we conclude that the court erred in awarding
the plaintiff $1986.63 in moving expenses insofar as the
court included a $170.11 monthly rental fees and taxes
charge in its calculation. Accordingly, the record supports
a damages award of $10,116.52, rather than $10,286.63,
resulting from the entry and detainer.
  The judgment is reversed only as to the award of
damages and the case is remanded with direction to
reduce the damages award with respect to moving
expenses by $170.11; the judgment is affirmed in all
other respects.
      In this opinion the other judges concurred.
  1
     The plaintiff, Solomon Maye, brought this action against Canady and
EIR Boxing Club (EIR), both of whom were represented by the same trial
counsel. After the trial court had rendered judgment in this case, Canady,
as a self-represented party, filed this appeal on behalf of herself and EIR.
On October 6, 2021, the appeal was dismissed as to EIR because Canady,
who is not an attorney, cannot appear in a representative capacity on behalf
of EIR. See General Statutes § 51-88; Expressway Associates II v. Friendly
Ice Cream Corp. of Connecticut, 34 Conn. App. 543, 546, 642 A.2d 62, cert.
denied, 230 Conn. 915, 645 A.2d 1018 (1994). The dismissal was rendered
without prejudice to EIR filing a motion to file a late appeal, through counsel,
on or before October 26, 2021; however, no such motion was filed. Accord-
ingly, in this opinion, we refer to Canady as the defendant.
   2
     The plaintiff did not file a brief in this court. We therefore decide this
appeal on the basis of the record, the defendant’s brief and appendix, and
the defendant’s oral argument.
   3
     In an affidavit filed by the defendant in this case, the defendant averred
that she was the founder, executive director, and corporate agent of EIR.
In her appellate brief, the defendant represents that she is EIR’s executive
director and board chair.
   4
     On July 19, 2021, in the summary process action, the trial court, Baio,
J., rendered a judgment of possession in favor of EIR with regard to the
premises. See EIR Urban Youth Boxing, Inc. v. Maye, Superior Court,
judicial district of New Haven, Housing Session, Docket No. CV-XX-XXXXXXX-
S (July 19, 2021). No appeal was taken from that judgment. The resolution
of the summary process action has no bearing on our consideration of
this appeal.
   5
     General Statutes § 47a-43 (a) provides: ‘‘When any person (1) makes
forcible entry into any land, tenement or dwelling unit and with a strong
hand detains the same, or (2) having made a peaceable entry, without the
consent of the actual possessor, holds and detains the same with force and
strong hand, or (3) enters into any land, tenement or dwelling unit and
causes damage to the premises or damage to or removal of or detention of
the personal property of the possessor, or (4) when the party put out of
possession would be required to cause damage to the premises or commit
a breach of the peace in order to regain possession, the party thus ejected,
held out of possession, or suffering damage may exhibit his complaint to
any judge of the Superior Court.’’
    6
      In her appellate brief, the defendant claims that (1) she was not liable
for entry and detainer because she was not the plaintiff’s sublessor, (2)
there was no valid sublease between her and the plaintiff, and (3) she was
not liable for the plaintiff’s damages because she was not the plaintiff’s
sublessor. We construe these claims collectively to be a single claim challeng-
ing the court’s factual finding that a landlord-tenant relationship existed
between the plaintiff and the defendant.
    7
      Specifically, the plaintiff claimed that there was damage to his commer-
cial television, boxing gloves, treadmill, jump ropes, headgear, protective
cups, hand wraps, scale, and ring timer.
    8
      At the first damages hearing, the plaintiff repeatedly stated that he lost
his boxing equipment that he placed in storage because he owed three
months of storage fees. Evidence in the trial record indicated that, at the
time of the hearing, there was a lien on the plaintiff’s boxing equipment for
failure to pay three months of storage fees, but he still had the opportunity
to pay the fees owed before his equipment would be sold at public auction.
In its calculation of damages, the court noted that, ‘‘[g]iven that the items
still in storage may be retrieved upon payment of the storage fees, the
plaintiff will be back in possession of those items upon payment of those
storage fees. Accordingly, the storage fees are awarded and no additional
damages for the items in storage is warranted as they are not at this time lost.’’
    9
      The plaintiff claimed additional damages in the form of lost wages,
‘‘irreparable harm’’ to his reputation, and emotional distress. The court
declined to award such damages on the basis of its conclusion that they
were not proper elements of damages in the present entry and detainer
action. On August 3, 2021, the plaintiff filed a motion to reconsider insofar
as the court declined to award those claimed damages, which the court
denied on August 5, 2021. The plaintiff has not filed a cross appeal in
this matter.
    10
       The plaintiff incurred a balance of $531.63 for the two U-Haul truck
rentals, including a charge of $240.66 for the damage to one of the trucks.
Therefore, the plaintiff’s total incurred expenses as to the two U-Haul truck
rental charges, not including the cost of damage, is $290.97.
    11
       Practice Book § 60-5 provides in relevant part that, ‘‘[i]f the court deems
it necessary to the proper disposition of the cause, it may order a further
articulation of the basis of the trial court’s factual findings or decision. . . .’’